Citation Nr: 1516053	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-00 352	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate condition.

2.  Entitlement to an increased rating for bilateral pes planus with plantar fasciitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1981 to January 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to an increased rating for bilateral pes planus and service connection for a prostate condition.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).

Regarding the Veteran's claim for an increased disability rating for bilateral pes planus, the most recent VA examination in connection with the Veteran's service-connected pes planus was conducted in January 2011.  The Veteran and his representative have reported that the Veteran's condition has increased in severity since that time.  Specifically, the Veteran indicated in his December 2012 VA Form 9, Substantive Appeal that his foot condition had "gotten worse."  The Veteran's representative cited to this document in a March 2015 appellate brief, arguing that the symptoms of the Veteran's disability had worsened.  

Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of his pes planus.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also service connected for right hallux valgus, and evidence of record indicates that he currently has right plantar fasciitis.  The Veteran did not specify which service-connected condition he was filing an increased disability rating claim for.  Rather, he claimed that his right foot condition had increased in severity.  Therefore, the new examination should address these disabilities as well.    

As to the Veteran's claim for service connection for a prostate condition, VA afforded the Veteran an examination for this claim in July 2010.  Unfortunately, the examiner was unable to render a diagnosis with regard to the Veteran's claimed prostate condition because the Veteran was non-cooperative.  Specifically, the examiner was only able to conduct a "limited digital examination due to the Veteran's lack of cooperation for adequate examination of prostate."  Subsequently, the RO denied service connection in September 2010 because the record did not show a present clinical diagnosis of a prostate condition.  

However, in November 2010, the RO received treatment records from the Navy Hospital in Jacksonville Florida.  In a January 2010 record, note is made of prostatic enlargement discovered during a rectal examination.  Additionally, February 2010 treatment notes document a diagnosis of benign prostatic hypertrophy.  

Furthermore, VA treatment notes from June 2014 document a rectal examination in which prostate was found to be "2+ diffusely enlarged."  The attending physician diagnosed the Veteran with benign prostatic hyperplasia.  Therefore, on remand, the RO must provide an adequate medical examination to the Veteran that addresses his present and past symptoms of a prostate condition.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examinations.  The claims file must be provided to the examiners, the examiners must review the claims file in conjunction with the examination, and the examiners must annotate their report as to whether the claims file was reviewed.

Any testing deemed necessary should be accomplished.  A complete rationale must be provided for any opinion rendered.  

(a)  Schedule the Veteran for an appropriate examination for his pes planus, plantar fasciitis, and hallux valgus.  The examiner should:

Identify what symptoms, if any, the Veteran currently manifests that are attributable to his right foot plantar fasciitis and hallux valgus.

Identify what symptoms the Veteran currently manifests that are attributable to his bilateral pes planus.  

(b)  Schedule the Veteran for an appropriate VA examination for the claimed prostate conditions.  If possible, the examination should be conducted by an examiner who has not previously examined him. Notify the Veteran of the consequences of failure to cooperate with the examination request pursuant to 38 C.F.R. § 3.655.  The examiner should:

Identify any and all prostate conditions the Veteran has had at any time since he filed his claim, based upon examination if possible.

Regardless of the ability to conduct the prostate examination, the examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed prostate condition had onset during the Veteran's active service or was caused by his active service.  

Specifically, in his opinion, the examiner is asked to address records from the Navy Hospital in Jacksonville that document a diagnosis of benign prostatic hypertrophy as early as February 2010 and an enlarged prostate upon rectal examination in January 2010.  The examiner is also asked to address June 2014 VA treatment records that show a diagnosis of benign prostatic hyperplasia after discovery of an enlarged prostate upon rectal examination.

2.  Then readjudicate the issues on appeal.  If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


